Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/04/2020, 1/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 11-20 set forth in the preliminary amendment submitted 6/04/2020 form the basis of the present examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ao in the US patent Application Publication Number US 20040174164 A1.

Regarding claim 11, Ao teaches a sensor assembly [1] (a magnetic sensor, and more particularly, to a magnetic sensor that is employed as a rotation sensor for providing control to an automobile engine or ABS control in an automobile brake system; Paragraph [0003 Line 1-4; Figure 1: Modified Figure 1 of Ao below shows a cross-sectional view of a magnetic sensor; paragraph [0036] Line 3-4), comprising: 
a holder body [3] (lead frame 3 as the holder body as it holds the magnetic sensor chip 2) (The magnetic sensor 1 includes a magnetic sensor chip 2, a lead frame 3; Paragraph [0037] Line 11-13); 
a housed semiconductor sensor element [2] (magnetic sensor chip 2 as the housed semiconductor sensor element) (As shown in FIG. 2A, the magnetic sensor chip 2 has a one-chip structure that includes a substrate 9 on which MRE bridges 10, 11 and a processing circuit 17 are formed; Paragraph [0038] Line 1-3; In the magnetic sensor chip 2, the substrate 9 is made of silicon; Paragraph [0046] Line 8; Paragraph [0049-0050]; Therefore, the magnetic sensor chip is a semiconductor sensor element and the semiconductor sensor element 2 is housed as shown in Figure 2 that the sensor is housed) situated on the holder body [3] (The magnetic sensor chip 2 Paragraph [0050] Line 1-3) configured for rotational speed measurement and/or position measurement (a magnetic sensor 1 which can be employed as a rotation detector, for detecting the rotation of a rotating object (including gears) to be sensed, such as an engine rotation sensor, a cam angle sensor, a crank angle sensor, an automobile speed sensor, an AT sensor, and a wheel speed sensor; Paragraph [0037] Line 1-6); and 
a cured enveloping material [5] (molded material 5 as the cured enveloping material) covering the housed semiconductor sensor element [2] and completely situated on the holder body [3] (The lead frame 3 having the magnetic sensor chip 2 mounted thereon is then put in place within a mold having a predetermined shape to be encapsulated by molding in the molded material 5. Thereafter, a predetermined portion of the molded material 5 is magnetized to thereby form the bias magnet 6. At this time, a heat-resistant resin such as PPS (polyphenylene sulfide) mixed with magnetic powder such as ferrite is employed as the molded material 5; Paragraph [0050] Line 4-12; Figure 1: Modified Figure 1 of Ao below shows that a cured enveloping material 5 (the molded material 5 as the resin such as PPS (polyphenylene sulfide)) covering the housed semiconductor sensor element 2 and completely situated in the holder body 3; Molding material encloses the lead frame 3 and therefore it is completely situated on the holder body);

    PNG
    media_image1.png
    422
    772
    media_image1.png
    Greyscale

Figure 1: Modified Figure 1 of Ao
	wherein the housed semiconductor sensor element [2] is glued onto a mounting surface of the holder body [3] using an adhesive [4] (The magnetic sensor chip 2 formed in this manner is placed at a desired position on the lead frame 3 to be mounted thereon with an adhesive material 4, and then electrically connected to the lead frame 3 with a lead wire L; Paragraph [0050] Line 1-4; Figure 1: Modified Figure 1 of Ao above shows the mounting surface in the holder body where the housed semiconductor sensor element [3] is glued using adhesive) that differs from the enveloping material [5] (adhesive 4 is adhesive material and cured enveloping material 5 is resin which is different from the adhesive material 4), and 
the adhesive [4] is situated in a receiving space between the mounting surface and a bottom side of the housed semiconductor sensor element [2] that is facing the mounting surface (Figure 1: Modified Figure 1 of Ao above shows that the adhesive 4 is situated in between the magnetic sensor chip 2 and lead frame 3 and the space where the adhesive 4 is placed is the receiving space. The adhesive is in between the mounting surface of the lead frame .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ao ‘164 A1 in view of Saito et al. (Hereinafter “Saito”) in the US Patent Application Publication Number US 20020180019 A1.

Regarding claim 12, Ao fails to teach a sensor assembly, wherein the housed semiconductor sensor element rests with an outer edge region of the bottom side directly on a supporting surface of the holder body surrounding the receiving space or on a supporting surface of another component situated on the holder body which surrounds the receiving space.
Saito teaches a container for a semiconductor sensor and a method for manufacturing thereof, and a semiconductor sensor device (Paragraph [0001] Line 1-3), wherein 
the housed semiconductor sensor element [33] (FIG. 1 is a cross sectional view showing a structure of a semiconductor sensor device; Paragraph [0032] Line 1-2) rests with an outer edge region of the bottom side directly on a supporting surface of the holder body [38] surrounding the receiving space [32] (a housing body 31 made of resin that is provided with a housing hollow. A semiconductor pressure sensor chip 33, that is a sensor element, is mounted on a pedestal 38 made of glass, for example, fixed with adhesive 39 in a sensor mounting pit 32; Paragraph [0032] Line 3-8; Figure 1: Modified Figure 1 of Saito below shows the housed semiconductor sensor element rests with an outer edge region of the bottom side directly on a supporting surface of the holder body surrounding the receiving space) or on a supporting surface of another component situated on the holder body which surrounds the receiving space. The purpose of doing so is to allow accurate calibration, to prevent the sensor device from degrading, to reduce resin requirement and cost reduction as well.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ao in view of Saito, because Saito teaches to rest with an outer edge region of the bottom side directly on a supporting surface of the holder body surrounding the receiving space allows accurate calibration (Paragraph [0045]), prevents the sensor device from degrading (Paragraph [0046]), reduces resin requirement and cost reduction as well (Paragraph [0047]).


    PNG
    media_image2.png
    742
    772
    media_image2.png
    Greyscale

Figure 1: Modified Figure 1 of Saito
Regarding claim 13, Ao fails to teach a sensor assembly, wherein the mounting surface is recessed with respect to the supporting surface viewed in a direction perpendicular to the mounting surface.
Saito teaches a container for a semiconductor sensor and a method for manufacturing thereof, and a semiconductor sensor device (Paragraph [0001] Line 1-3), wherein 
the mounting surface is recessed with respect to the supporting surface viewed in a direction perpendicular to the mounting surface (Figure 1: Modified Figure 1 of Saito above shows that the mounting surface is recessed in the mounting pit 32 with respect to the supporting surface viewed in a direction perpendicular to the mounting surface). The purpose of doing so is to allow accurate calibration, to prevent the sensor device from degrading, to reduce resin requirement and cost reduction as well.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ao in view of Saito, because Saito teaches to recess the mounting surface with respect to the supporting surface allows accurate calibration (Paragraph [0045]), prevents the sensor device from degrading (Paragraph [0046]), reduces resin requirement and cost reduction as well (Paragraph [0047]).

Regarding claim 20, Ao teaches a method for producing a sensor assembly [1] (a magnetic sensor, and more particularly, to a magnetic sensor that is employed as a rotation sensor for providing control to an automobile engine or ABS control in an automobile brake system; Paragraph [0003 Line 1-4; Figure 1: Modified Figure 1 of Ao below shows a cross-sectional view of a magnetic sensor; paragraph [0036] Line 3-4), comprising the following steps:
	providing a housed semiconductor sensor element [2] (magnetic sensor chip 2 as the housed semiconductor sensor element) (As shown in FIG. 2A, the magnetic sensor chip 2 has a one-chip structure that includes a substrate 9 on which MRE bridges 10, 11 and a processing circuit 17 are formed; Paragraph [0038] Line 1-3; In the magnetic sensor chip 2, the substrate 9 is made of silicon; Paragraph [0046] Line 8; Paragraph [0049-0050]; Therefore, the magnetic configured for rotational speed measurement and/or position measurement (a magnetic sensor 1 which can be employed as a rotation detector, for detecting the rotation of a rotating object (including gears) to be sensed, such as an engine rotation sensor, a cam angle sensor, a crank angle sensor, an automobile speed sensor, an AT sensor, and a wheel speed sensor; Paragraph [0037] Line 1-6); 
providing a holder body  [3] (lead frame 3 as the holder body as it holds the magnetic sensor chip 2) (The magnetic sensor 1 includes a magnetic sensor chip 2, a lead frame 3; Paragraph [0037] Line 11-13) which has a mounting surface (The magnetic sensor chip 2 formed in this manner is placed at a desired position on the lead frame 3 to be mounted thereon with an adhesive material 4, and then electrically connected to the lead frame 3 with a lead wire L; Paragraph [0050] Line 1-4; Figure 1: Modified Figure 1 of Ao above shows the mounting surface in the holder body where the housed semiconductor sensor element [3] is glued using adhesive), 
a supporting surface [bottom side of 3] (the whole bottom surface of the holder body 3 where the sensor element is placed is the supporting surface) the encircling the mounting surface (mounting surface is only the surface of the holder body where the sensor in placed) being formed on the holder body [3] or on a further component situated on the holder body [3] (Figure 1: Modified Figure 1 of Ao above shows that a supporting surface the encircling the mounting surface (mounting surface is only the surface of the holder body where the sensor in placed) being formed on the holder body [3]), 
whereby a receiving space is formed (Figure 1: Modified Figure 1 of Ao above shows that the adhesive 4 is situated in between the magnetic sensor chip 2 and lead frame 3 and the space where the adhesive 4 is placed is the receiving space); 
applying an adhesive within the receiving space onto the mounting surface (The magnetic sensor chip 2 formed in this manner is placed at a desired position on the lead frame 3 to be mounted thereon with an adhesive material 4, and then electrically connected to the lead frame 3 with a lead wire L; Paragraph [0050] Line 1-4; Figure 1: Modified Figure 1 of Ao above shows an adhesive within the receiving space onto the mounting surface); 
setting the housed semiconductor sensor element [2] with its bottom side facing the mounting surface directly onto the supporting surface (the side where the mounting surface is the supporting surface) and the adhesive [4] (The magnetic sensor chip 2 formed in this manner is placed at a desired position on the lead frame 3 to be mounted thereon with an adhesive material 4, and then electrically connected to the lead frame 3 with a lead wire L; Paragraph [0050] Line 1-4; Figure 1: Modified Figure 1 of Ao above shows setting the housed semiconductor sensor element [2] with its bottom side facing the mounting surface directly onto the supporting surface (the side where the mounting surface is situated is the supporting surface) and the adhesive [4]); and
applying a cured enveloping material [5] (molded material 5 as the cured enveloping material) covering the housed semiconductor sensor element [2] on the holder body [3] (The lead frame 3 having the magnetic sensor chip 2 mounted thereon is then put in place within a mold having a predetermined shape to be encapsulated by molding in the molded material 5. Thereafter, a predetermined portion of the molded material 5 is magnetized to thereby form the bias magnet 6. At this time, a heat-resistant resin such as PPS (polyphenylene sulfide) mixed ; Paragraph [0050] Line 4-12; Figure 1: Modified Figure 1 of Ao above shows that a cured enveloping material 5 (the molded material 5 as the resin such as PPS (polyphenylene sulfide)) covering the housed semiconductor sensor element 2; Molding material encloses the lead frame 3).
Ao fails to teach a sensor assembly, wherein the mounting surface being recessed with respect to the supporting surface viewed in a direction perpendicular to the mounting surface.
Saito teaches a container for a semiconductor sensor and a method for manufacturing thereof, and a semiconductor sensor device (Paragraph [0001] Line 1-3), wherein 
the mounting surface being recessed with respect to the supporting surface viewed in a direction perpendicular to the mounting surface (Figure 1: Modified Figure 1 of Saito above shows that the mounting surface is recessed in the mounting pit 32 with respect to the supporting surface viewed in a direction perpendicular to the mounting surface). The purpose of doing so is to allow accurate calibration, to prevent the sensor device from degrading, to reduce resin requirement and cost reduction as well.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ao in view of Saito, because Saito teaches to recess the mounting surface with respect to the supporting surface allows accurate calibration (Paragraph [0045]), prevents the sensor device from degrading (Paragraph [0046]), reduces resin requirement and cost reduction as well (Paragraph [0047]).


Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ao ‘164 A1 in view Odagawa et al. (Hereinafter “Odagawa”) in the US patent Number US 4910459 A.
Regarding claim 14, Ao fails to teach a sensor assembly, wherein an annular groove is in the holder body, wherein the annular groove encircles a mounting base formed on the holder body, the mounting surface being formed on a side of the mounting base facing the housed semiconductor sensor element and an annular magnet being situated in the annular groove as a further component of the sensor assembly. 
Odagawa teaches a tilt sensor in which a required weight is added to a permanent magnet so as to increase a response speed with respect to a tilt (Column 4 Line 12-15), wherein 
an annular groove [2] in Figure 1B: Modified Figure 1B of Odagawa below (hollow portion 2 as the annular groove) is in the holder body [21+22+23], wherein the annular groove [2] encircles a mounting base [22] formed on the holder body [21] (21 denotes a nonmagnetic case (as the holder body), constituted by a cup-like case main body 22 and a cover 23 both of which are made of aluminum, for housing the permanent magnet 4; Column 5 Line 49-52), 

    PNG
    media_image3.png
    332
    783
    media_image3.png
    Greyscale

Figure 1B: Modified Figure 1B of Odagawa
the mounting surface [23] being formed on a side of the mounting base [22] facing the housed semiconductor sensor element [11] (amorphous magnetic piece 11 as the sensor ) and an annular magnet [4] being situated in the annular groove [2] as a further component of the sensor assembly (Figure 1B: Modified Figure 1B of Odagawa below shows that a magnetic fluid 3, a permanent magnet 4, a reed switch 7, a printed board 8, leads 9, and an amorphous magnetic piece 11; a cover 23 both of which are made of aluminum, for housing the permanent magnet 4, to which the magnetic fluid 3 adheres, in a hollow portion 2; 24, a mounting base constituted by a plastic molded member and including a mounting portion; Column 5 Line 42-56). The purpose of doing so is to greatly decrease the total manufacturing time and reduce variations in the manufactured product, and to prevent adhesion of an unnecessary magnetic fluid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ao in view of Odagawa, because Odagawa teaches to situate an annular magnet in the annular groove decreases greatly the total manufacturing time and reduces variations in the manufactured product (Column 3 Line 37-39), and prevents adhesion of an unnecessary magnetic fluid (Column 4 Line 14-15).

Regarding claim 15, Ao fails to teach a sensor assembly, wherein the annular magnet is held clamped in the annular groove.
Odagawa teaches a tilt sensor in which a required weight is added to a permanent magnet so as to increase a response speed with respect to a tilt (Column 4 Line 12-15), wherein 
the annular magnet [4] is held clamped in the annular groove [2] (In this embodiment, pure aluminum is used. The cup-like case main body 22 and the cover 23 are annealed and degreased in advance. After the permanent magnet 4 and the magnetic fluid 3 are placed in the case main body 22, the cover 23 is fitted on the case main body 22. Thereafter, the Column 6 Line 30-36; Therefore, the annular magnet is clamped in the annular groove by upper and lower molds). The purpose of doing so is to can greatly decrease the total manufacturing time, to increase reliability greatly, to decrease variations in working thereby providing tremendous effects.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ao in view of Odagawa, because Odagawa teaches to hold the annular magnet clamped in the annular groove decreases greatly the total manufacturing time, increases reliability greatly, decreases variations in working thereby providing tremendous effects (Column 6 Line 58-64).

Regarding claim 16, Ao fails to teach a sensor assembly, wherein the supporting surface is formed by a front side of the annular magnet facing the housed semiconductor sensor element.
Odagawa teaches a tilt sensor in which a required weight is added to a permanent magnet so as to increase a response speed with respect to a tilt (Column 4 Line 12-15), wherein 
the supporting surface is formed by a front side of the annular magnet [4] facing the housed semiconductor sensor element [11] (Figure 1B: Modified Figure 1B of Odagawa below is a sectional view taken along the line X--X in FIG. 1A. Note that a magnetic fluid 3, a permanent magnet 4, a reed switch 7, a printed board 8, leads 9, and an amorphous magnetic piece 11; Column 5 Line 43-47; Figure 1B shows that the supporting surface is formed by a front side of the annular magnet [4] facing the housed semiconductor sensor element [11]). The purpose of doing so is to increase reliability greatly, to decrease variations in working thereby providing tremendous effects.


Regarding claim 17, Ao fails to teach a sensor assembly, wherein a gap between the annular magnet and inner walls of the annular groove is filled by a molding compound.
Odagawa teaches a tilt sensor in which a required weight is added to a permanent magnet so as to increase a response speed with respect to a tilt (Column 4 Line 12-15), wherein 
a gap between the annular magnet and inner walls of the annular groove is filled by a molding compound (FIGS. 6 to 8, reference numeral 51 denotes a nonmagnetic case which is made of, e.g., aluminum, and comprises a case main body 51a and a cover 51b respectively having flanges air-tightly coupled to each other by a so-called cold welding; 52, a case bottom portion; and 53, a disk-like permanent magnet housed in the case 51. A cap 55 is mounted on the magnet 53. Reference numeral 54 denotes a magnetic fluid adhering to the bottom surface of the permanent magnet 53; and 56, a mounting base constituted by a resin molded member; Column 8 Line 51-63; The gap between the annular magnet 53 and inner walls of the annular groove is filled by a molding compound 56). The purpose of doing so is to increase workability greatly, to keep the relative position of the case and the magnetic sensing element always constant, to reduce variations in product.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ao in view of Odagawa, because Odagawa 


Regarding claim 18, Ao fails to teach a sensor assembly, wherein the molding compound is formed by the cured enveloping material.
Odagawa teaches a tilt sensor in which a required weight is added to a permanent magnet so as to increase a response speed with respect to a tilt (Column 4 Line 12-15), wherein 
the molding compound is formed by the cured enveloping material (FIGS. 6 to 8, reference numeral 51 denotes a nonmagnetic case which is made of, e.g., aluminum, and comprises a case main body 51a and a cover 51b respectively having flanges air-tightly coupled to each other by a so-called cold welding; 52, a case bottom portion; and 53, a disk-like permanent magnet housed in the case 51. A cap 55 is mounted on the magnet 53. Reference numeral 54 denotes a magnetic fluid adhering to the bottom surface of the permanent magnet 53; and 56, a mounting base constituted by a resin molded member; Column 8 Line 51-63; The gap between the annular magnet 53 and inner walls of the annular groove is filled by a molding compound 56 as resin and the cured enveloping material is also formed by resin as stated above). The purpose of doing so is to increase workability greatly, to keep the relative position of the case and the magnetic sensing element always constant, to reduce variations in product.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ao in view of Odagawa, because Odagawa teaches to form the molding compound by the cured enveloping material increases workability 

Regarding claim 19, Ao fails to teach a sensor assembly, wherein from a side of the holder body facing the housed semiconductor sensor element, a wall embracing the annular groove projects beyond the mounting surface in a direction of the housed semiconductor sensor element.
Odagawa teaches a tilt sensor in which a required weight is added to a permanent magnet so as to increase a response speed with respect to a tilt (Column 4 Line 12-15), wherein 
from a side of the holder body [21]+[22]+[23] (21 denotes a nonmagnetic case (as the holder body), constituted by a cup-like case main body 22 and a cover 23 both of which are made of aluminum, for housing the permanent magnet 4; Column 5 Line 49-52) facing the housed semiconductor sensor element [11], a wall [22] (side of the wall 22 as the wall) embracing the annular groove [2] projects beyond the mounting surface [23] in a direction of the housed semiconductor sensor element [11] (Figure 1B: Modified Figure 1B of Odagawa above is a sectional view shows that from a side of the holder body facing the housed semiconductor sensor element, a wall embracing the annular groove projects beyond the mounting surface in a direction of the housed semiconductor sensor element). The purpose of doing so is to greatly decrease the total manufacturing time and to reduce variations in the manufactured product, and to prevent adhesion of an unnecessary magnetic fluid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Ao in view of Odagawa, because Odagawa teaches to project a wall embracing the annular groove beyond the mounting surface in a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lo et al. (US 20120306031 A1) discloses, “SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME-[0021] FIG. 1, a cross-sectional view of a packaged semiconductor device 10 includes a lead frame 12 with a die pad 14 and lead fingers 16. The lead frame 12 may be formed of copper, an alloy of copper, a copper plated iron/nickel alloy, plated aluminum, or the like. [0022] A metal sheet may be processed to form the lead frame 12 with the die pad 14 and the lead fingers 16 using sawing, stamping and/or etching processes, as are known in the art. [0023] A semiconductor die 18 as a pressure sensor is attached and electrically coupled to the lead frame 12. In this exemplary embodiment of the invention, the semiconductor die 18 includes a piezo resistive transducer (PRT) die. The semiconductor die 18 may be attached to the lead frame 12 using a die attach adhesive. [0027] A gel material 36 such as a silicon-based gel is deposited within the cavity 32 that covers the semiconductor die 18 and substantially fills gaps 38 and 40 between the die pad 14 and the lead fingers 16.- However Lo discloses a pressure sensor and does not disclose that the semiconductor sensor element is  configured for rotational speed measurement and/or position measurement”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866